AILSHIE, C. J.
— This is an appeal from a judgment awarding $250 and costs to the respondent as damages for the killing of two horses, which were run down by appellant’s train.
1. It is contended that the evidence is not sufficient to support the verdict and judgment. There is some evidence in *325the record which would lead to the conclusion reached by the jury, and for that reason we ymul-d not feel justified in reversing the judgment. It má,y reasonably be concluded that the railroad company was negligent in not maintaining a cattle-guard at the ends of its fences near the northern boundary of the city of Rexburg where the accident occurred. (Kirn v. Cape Girardeau & C. Ry. Co., 149 Mo. App. 708, 129 S. W. 475.)
2. The objection to the instructions is based upon the theory that there is no evidence to support a verdict and that the instructions are not applicable to any evidence given in the case. Having determined that there was some evidence which would justify the verdict of the jury, we conclude that the objections to the instructions are not w.ell taken. The judgment is affirmed. Costs awarded in favor of respondent.
Sullivan and Stewart, JJ., concur. '